Gamble, Judge,
delivered the opinion of the court.
The question presented for consideration in this case is, whether an administrator can rely on the bar of three years provided in our administration law, against a demand which has not been presented for allowance for more than three years after the grant of letters of administration, when the administrator has failed to commence the publication of notice that administration has been granted on the estate, within thirty days after the letters are issued.
It has been repeatedly held by this court, that this bar of three years, which is independent of the general statute of *558limitations, can only avail the administrator when he has given the notice in the manner and within the time prescribed by law. Wiggins v. Lovering’s Administrator, 9 Mo. Rep. 262. Montelius & Fuller v. Sarpy, administrator of Chouteau, 11 Mo. Rep. 237. Blackwell’s Administrator v. Ridenhour, 13 Mo. Rep. 125. It is not proper to consider this question longer open.
The judgment of the Circuit Court is affirmed.